COOK, Judge
(concurring in the result):
I perceive the relationship between the troop commander and the accused, and the effect of Army Regulation 600-15 upon that relationship, differently from my brothers.
First and foremost the troop commander is a military leader charged with responsibility to carry out a major Government function, in an atmosphere that “insist[s] upon ... a discipline without counterpart in civilian life.” Schlesinger v. Councilman, 420 U.S. 738, 757, 95 S.Ct. 1300, 1313, 43 L.Ed.2d 591 (1975). I cannot conceive that Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, requires that every time he talks to a subordinate about *205an apparent lapse of performance of duty or conduct as a member of the armed forces he must first warn the subordinate of the right to remain silent. This Court expressly rejected that view of Article 31 in United States v. Haskins, 11 U.S.C.M.A. 365, 369, 29 C.M.R. 181, 185 (1960). There, the Court held that not every suspicion entertained by a commander as impropriety of conduct by a subordinate triggers an obligation on his part to warn the subordinate of the right to remain silent under Article 31 before he can discuss that conduct with the subordinate. The Court emphasized that “the sort of suspicion which Congress had in mind” was one which had “crystallized to such an extent that a general accusation of some recognizable crime . . . [could] he framed.” In line with Haskins, I do not believe that when a commander calls in a member of his command to counsel him in accordance with AR 600-15 this action comes within the proscription of Article 31. In fact, to require him to first advise the person to be counseled of the right to remain silent would tend not only to “unnecessarily alarm” the individual, as the Government maintains, but to defeat the purpose of the counseling.
While I would accord much greater latitude to the commander when exercising his leadership and command responsibilities in situations of the kind present here than my brothers allow, I join in their conclusion that the statements in issue were inadmissible against the accused. The purpose of the counseling provided for by the regulation and the manner of its effectuation are calculated to encourage free and full discussion of the matter.8 The entire arrangement impresses me as implying a promise to the individual that whatever he might say during the counseling session, those statements would be used only as a basis for preparing a reply by the commander to the individual’s creditor, not as a basis for criminal prosecution. In this regard, the case is comparable to United States v. Haynes, 9 U.S.C.M.A. 792, 27 C.M.R. 60 (1958).
In Haynes, during the course of a polygraph examination incident to obtaining a higher security clearance for a new assignment, the accused made an inculpatory statement, including disclosure of the names of persons who could testify to the criminal conduct. Preliminary to the examination, he had been informed that anything he said would be “treated with the highest degree of confidence” and not made the subject of a court-martial prosecution. This Court held that because of the promised confidentiality, the statement itself would have been inadmissible and, resultantly, the testimony of the witnesses was tainted and inadmissible.9 I conclude, therefore, that accused’s statements to the troop commander during the several counseling sessions were properly determined to be inadmissible by the trial judge. Although the statements admitted into evidence were made later, I agree they are sufficiently linked in subject matter, circumstances, and persons to fall within the proscription of evidence obtained through exploitation of other inadmissible evidence. For these reasons, I join in the result reached by my brothers and in the disposition directed in the principal opinion.

. The regulation plainly contemplates a personal interview with the debtor and procurement of a statement from him which would not only acknowledge or deny the obligation, paragraphs 3-1 c (3) and (4), but also disclose the individual’s “overall financial situation throughout the life of the obligation” and his “intentions regarding payment.”


. See also United States v. Green, 15 U.S.C.M.A. 300, 35 C.M.R. 272 (1965), in which the Court held that a promise of confidentiality made by a competent person that would render a statement inadmissible against the declarant can be implied from the circumstances.